Citation Nr: 1232077	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  12-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from May 1972 to May 1975, and from January 1976 to February 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claim of entitlement to service connection for a lumbar spine disorder.

In March 2012, a Travel Board hearing was held at the above RO before the undersigned Veterans Law Judge.  The transcript from that hearing is included in the claims file.

In connection with that hearing, the appellant submitted additional private medical evidence.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, the appellant has submitted written waivers of review of the newly submitted private medical evidence by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The aggregate evidence of record is in relative equipoise as to whether the appellant has a lumbar spine disorder with left sciatica that is related his military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, a lumbar spine disorder with left sciatica was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board is granting in full the benefit (service connection for a lumbar spine disorder) sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the granting of the lumbar spine disorder service connection claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claim

The appellant contends that he injured his lumbar spine in service in the course of his duties as a heavy equipment repairer.  He argues that his currently diagnosed lumbar spine pathology is related to the lumbar spine pathology that was diagnosed in service.  The appellant testified at his March 2012 Travel Board hearing that he was a heavy duty mechanic and that he had to lift a lot of heavy components in various environments.  He reported receiving treatment for his back at Fort Knox between 1992 and 1993.  The appellant testified that his pain was ongoing from his discharge from service and that he managed it with low back exercises and over-the-counter medications.  He further testified that he was involved in motor vehicle accidents, in 2007 and 2008, that aggravated the low back problems he had had since service.  The appellant stated that he had not seen a doctor for his low back post-service until the accidents.

The appellant underwent a VA orthopedic examination in September 2010; the examining orthopedic surgeon reviewed the claims file.  The examiner rendered a diagnosis of lumbosacral strain with left sciatica.  

The evidence of record includes private medical treatment records.  These records include diagnoses of left sacroiliitis; axial mechanical low back pain; lumbar facet syndrome; irritative lumbar radiculopathy; and myofascial pain syndrome.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Certain listed diseases, including arthritis, will be considered to have been incurred in service if manifest to a degree of 10 percent or more within the presumptive period following the date of separation from service even though there is no evidence of such disease during service.  38 C.F.R. § 3.307.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Review of the medical evidence of record yields conflicting opinions about the relationship of the appellant's lumbar spine pathology to service.  The September 2010 VA medical examination report indicates that it is less likely than not that the appellant's current lumbar spine complaints were related to service and referenced the post-service back injuries incurred in 2007 and 2008, as well as the lack of medical documentation of the lumbar spine pathology between service discharge and 2007.  The appellant's private treating neurologist has submitted a medical opinion to the contrary and he links the appellant's current lumbar spine pathology to his duties as a unit level track and wheeled vehicle mechanic which involved lifting and replacing very heavy equipment.  The private neurologist further stated that, while the appellant's lumbar spine problems were exacerbated by the post-service motor vehicle accidents, the appellant's lumbar spine pathology began during his military service and is related to his military service.

In addition, review of the appellant's service medical records reveals that the appellant sought treatment for complaints of low back pain radiating into the left leg on multiple occasions beginning in September 1990.  At that time he was diagnosed with left sciatica.  Radiographic examination revealed mild scoliosis.  In February 1992, the appellant was seen for complaints of chronic pain and the clinical assessment was sacroiliac strain.  The appellant underwent a service separation examination in October 1992; he complained of recurrent low back pain.  In November 1992, he was hospitalized at the Ireland Army Community Hospital at Fort Knox for low back pain with radiation to the left leg.  The discharge diagnosis was left sacroiliac joint dysfunction with left sciatica.  Thus, there is clinical evidence that tends to show that the appellant had chronic lumbar spine pathology during the last two or so years of his military service and before any post-service motor vehicle accident occurred.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 51.  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

In this case, further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  

Therefore, based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's service connection claim is at least in approximate balance on the question of whether the currently diagnosed lumbar spine pathology had its onset during his active military service.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's diagnosed lumbar spine pathology is causally related to his active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for a lumbar spine disorder with left sciatica.


ORDER

Service connection for the appellant's lumbar spine disorder with left sciatica is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


